SHAW, Judge.
We have for review Jordan v. State, 707 So.2d 816 (Fla. 5th DCA 1998), wherein the district court cited for support Mays v. State, 693 So.2d 52 (Fla. 5th DCA 1997), which was pending in this Court. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
We have since approved the district court decision in Mays. See Mays v. State, 717 So.2d 515 (Fla.1998) (holding that under section 921.001(5), Florida Statutes (1995), if the “true” recommended guidelines sentence exceeds the statutory maximum, the guidelines sentence must be imposed). Accordingly, we approve the result in Jordan on this issue.1
It is so ordered.
HARDING, C.J., and OVERTON and WELLS, JJ., concur.
PARIENTE, J., concurs in part and dissents in part with an opinion, in which KO-GAN and ANSTEAD, JJ., concur.

. We decline to address the other issues raised by Jordan since they were not the basis for our review.